Citation Nr: 1517375	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1961 to September 1963. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In September 2014, the Board remanded the appeal for further development.

In April 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be related to service and sensorineural hearing loss was not compensably disabling within one year following separation from active duty.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In July 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was most recently readjudicated in February 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In August 2012, the Veteran was provided a VA audiological examination and in December 2014, pursuant to the September 2014 Board remand, an addendum opinion was obtained which adequately addressed any deficiencies in the prior examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  These actions also constitute substantial compliance with the prior remand as to this issue.  Stegall v. West, 11 Vet. App. 268 (1998).

At the April 2014 Board hearing, testimony was elicited by the appellant's representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal were fully developed in accordance with 38 C.F.R. § 3.303(c) .

Legal Principles and Analysis

The Veteran claims entitlement to service connection for hearing loss.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records show that in April 1961 and February 1962 the Veteran denied ear problems and had a normal whispered voice test.  In March 1962, he underwent both a group screening test and an individual audiogram.  (Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).)  After converting to ISO-ANSI standards, the individual audiogram revealed findings no higher than 15 decibels, except at 4000 and 6000 Hertz, which were 20 and 25 decibels on the left side.  The group screening test showed results between 40 and 45 decibels, except in the right ear at 3000 and 4000 Hertz which were 55 and 35 decibels, respectively, and in the left ear, which was 50 decibels at 6000 Hertz.  A September 1963 audiogram, after converting to ISO-ANSI standards, revealed findings no higher than 20 decibels, except at 6000 Hertz which was 25 decibels.

In August 2011, the Veteran filed a claim for hearing loss, and in August 2012 he was provided with a VA examination where puretone threshold testing showed bilateral hearing loss as defined by 38 C.F.R. § 3.385.  After reviewing the claims folder, and based on a review of the two whispered voice tests and the separation examination, the examiner concluded that because he had normal hearing at the time of discharge, his current hearing loss was unrelated to service.

In September 2014, the Board remanded the claim for an addendum opinion to address the findings of the March 1962 group screening and individual audiogram.

In a December 2014 addendum, after reviewing the claims file, another VA audiologist opined that even though the Veteran's aircraft-related duties probably resulted in hazardous noise exposure, it was less likely than not that his hearing loss was related to service.  She noted that although the March 1962 group screening form showed bilateral hearing loss, the individual audiogram, which was taken the same day, showed hearing within normal limits.  Additionally, the February 1962 medical history report, which had been taken a few days prior to the March 1962 examinations, showed that the Veteran denied problems with his ears.  She further reasoned that because the results of the March 1962 individual audiogram were consistent with the September 1963 separation audiogram, which also showed normal hearing, they were more likely to be accurate than the group screening findings.

The Board finds the December 2014 VA examiner's reasoning persuasive as she indicated a detailed review of the evidence and provided a fully supported rationale consistent with the evidence.  While the Veteran is competent to report symptoms such as hearing loss, his lay assertions offer little support for the claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, at the April 2014 hearing, he reported that he did not realize he had hearing loss until he took a hearing test upon entering service and was told that he was a "borderliner" - presumably meaning that his results were between hearing loss and normal hearing - and that he would eventually need hearing aids.  Service treatment records show, however, that the only hearing test he took at entrance was a whispered voice test, for which he received a 15/15 in both ears.  While the appellant is competent to make such an assertion, because it is inconsistent with the evidence, it is not credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  To the extent the statement retains any credibility, it actually tends to show that his hearing was unrelated to service.

Indeed, the claim appears even more dubious after considering a July 2009 VA treatment record which shows the Veteran reported that after service he worked in "a lot of noisy factories," to include as a sheet metal fabricator for 20 years and in janitorial maintenance for 25 years.  The fact that he did not submit a claim for service connection until August 2011, nearly 48 years after separation from service, does little to further his claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's questionable assertions, of a continuity of symptomatology since service.  38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1338-40.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



REMAND

In September 2014, the Board remanded the issue of entitlement to service connection for a back disorder for an addendum opinion to address a private report from "Dr. R." which suggests a nexus to service.  There is no indication that such action has been taken.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. The electronic claims file should be made available to the August 2012 VA back examiner, or if unavailable, to a similarly situated examiner for an addendum opinion.  The report from Dr. R. should be reviewed, and the examiner should indicate whether the findings therein cause any change in the previously offered opinion as to the etiology of low back impairment.

2. After the development requested has been completed, the AOJ should review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


